Woods, J.,
delivered the opinion of the court.
There was no error in the action of the trial court in overruling the appellant’s motion for a writ of inquiry to assess the damages supposed to have resulted to defendant below by reason of the suing out of the attachment for a debt found not to have been due. The right to assert the summary remedy sought to be availed of by appellant’s motion is limited and controlled by express statutory enactment,*and in only two classes of cases can it be resorted to : (1) Where, on a plea in abatement to the. attachment, it is found that the attachment was wrongfully sued out — that the grounds for taking the attachment did not exist. (2) Where the plaintiff dismisses his attachment. The remedy is purely statutory, and cannot be extended to cases not embraced in the terms of the statute.
*841The appellant must resort to his common law remedy if he, would recover damages, compensatory or punitive, for any supposed wrong done.

Affirmed.